 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 92 
In the House of Representatives, U. S.,

February 15, 2011
 
RESOLUTION 
Providing for consideration of the bill (H.R. 1) making appropriations for the Department of Defense and the other departments and agencies of the Government for the fiscal year ending September 30, 2011, and for other purposes, and waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules. 
 
 
That at any time after the adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 1) making appropriations for the Department of Defense and the other departments and agencies of the Government for the fiscal year ending September 30, 2011, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations. After general debate the bill shall be considered for amendment under the five-minute rule. No amendment to the bill shall be in order except: (1) those received for printing in the portion of the Congressional Record designated for that purpose in clause 8 of rule XVIII dated at least one day before the day of consideration of the amendment (but no later than February 15, 2011); and (2) pro forma amendments for the purpose of debate. Each amendment so received may be offered only by the Member who submitted it for printing or a designee and shall be considered as read if printed. When the committee rises and reports the bill back to the House with a recommendation that the bill do pass, the previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions. 
2.During consideration of H.R. 1, clause 2(f) of rule XXI shall not apply to amendments addressing objects within more than one suballocation made by the Committee on Appropriations under section 302(b) of the Congressional Budget Act of 1974. 
3.The requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported through the legislative day of February 17, 2011, providing for consideration or disposition of H.R. 1. 
 
Karen L. Haas,Clerk.
